Citation Nr: 1547592	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  07-17 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for aortic valvular stenosis.

2. Entitlement to service connection for a sleep disorder, to include sleep apnea, including as secondary to service-connected chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1978 to September 1982, with additional service in the National Guard from October 1982 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In July 2013, the Board remanded this case, construing a May 2011 document submitted by the Veteran's representative as a Notice of Disagreement and ordering further development of the case.  A Statement of the Case was issued in September 2013, and the Veteran submitted a VA Form 9 Appeal to the Board of Veterans' Appeals in September 2013.  The case was certified to the Board in November 2013.  The Board remanded the case in September 2014 for further development.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of an increased rating for hearing loss has been raised by the record in an October 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's electronic claims file contains documentation indicating that there is media submitted to the Veteran's claims file that is not able to be scanned into the electronic version of the file.  The VCIP Unscannable Document(s) Placeholder document in the file indicates that the missing media is a CD submitted in September 2014, but provides no further information on what the media contains.  As these records are potentially relevant to the issue on appeal, the Board must review these records prior to deciding the Veteran's claim.

Additionally, in September 2010, the Veteran underwent an examination regarding his aortic valvular stenosis.  The examiner concluded that his stenosis was not secondary to any of the Veteran's other service connected conditions.  In his May 2011 Notice of Disagreement, the Veteran's representative requested that the Board seek an opinion as to whether the Veteran's stenosis was related directly to service.  It does not appear that an opinion has been provided regarding this issue.  The Veteran is entitled to adequate opinions that discuss all avenues for potential service connection.  Accordingly, as the Veteran has raised this additional theory of entitlement, the Board finds that an addendum opinion is required to obtain the pertinent etiological opinions.

Accordingly, the case is REMANDED for the following action:

1. Retrieve the unscannable media, and either take steps to upload the information into VBMS, or send the media to the Board for review.  If the media is already uploaded to the Veteran's electronic claims file, please notify the Board.  If the RO is unable to obtain the unscannable media or is unable to provide it to the Board, the RO must inform the Veteran that the material is unavailable, and give the Veteran the opportunity to resubmit the media or otherwise supplement the record.

2. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's aortic valvular stenosis, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the conclusions of the September 2010 examination, and the Veteran's current medical developments regarding his heart.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's aortic valvular stenosis began during active service or is related to any incident of service.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




